Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered May 1, 2006, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 20 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The People’s witness consistently stated that defendant played a leading role in beating the victim to death, and the inconsistencies in his testimony were insignificant.
Of defendant’s claims of prosecutorial misconduct, the only *521one that is arguably preserved relates to the prosecutor’s brief summation remark that defendant and his codefendant “know” they are guilty. The court’s curative instruction, which the jury is presumed to have followed (see People v Davis, 58 NY2d 1102, 1104 [1983]) was sufficient to prevent any prejudice, and the court properly exercised its discretion in declining to declare a mistrial or give an additional curative instruction. Defendant’s remaining assertions of prosecutorial misconduct are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that none of the claimed misconduct deprived defendant of a fair trial.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Sweeny, Nardelli, Richter and Abdus-Salaam, JJ.